Citation Nr: 0920205	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-29 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for dysthymia and panic 
disorder without agoraphobia.

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, panic disorder without agoraphobia, 
or dysthymia.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1965 to 
August 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2003 and July 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

In this case, by way of an April 2009 order, the United 
States Court of Appeals for Veterans Claims (CAVC) vacated 
and remanded the Board's February 2008 decision, which denied 
the Veteran's claim of service connection for PTSD, and 
denied a claim to reopen service connection for a psychiatric 
disorder other than PTSD.  


REMAND

In this case, based on the April 2009 Joint Motion for Remand 
(JMR), the Board finds that the Veteran's claim of 
entitlement to service connection for a psychiatric disorder 
should be addressed on the merits, rather than as a claim to 
reopen, at least as to claims of service connection for 
psychiatric disability other than panic disorder without 
agoraphobia and dysthymia.  

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the term 
"factual basis" is defined as the Veteran's underlying 
disease or injury, rather than as symptoms of that disease or 
injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 
2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims 
from those previously denied.  Id. at 1335.  The Federal 
Circuit noted that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently because they rest on distinct 
factual bases.

In this case, a September 1995 rating decision denied the 
Veteran's original claim seeking service connection for a 
nervous condition.  In denying the claim at that time, the RO 
noted that there was no indication of treatment, complaints 
or diagnosis of a nervous condition in service, and no 
evidence of a psychosis within one year of discharge.  In 
essence, it appears that the RO denied this claim in 
September 1995 because there was no medical evidence that any 
nervous disorder was caused or aggravated by service.  Notice 
of the September 1995 determination was provided to the 
appellant by a letter dated September 13, 1995.  The 
appellant did not perfect an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105.  

At the time of the September 1995 decision, a May 1995 VA 
examiner had diagnosed the Veteran with panic disorder 
without agoraphobia, and with dysthymia.  Following the 1995 
decision, the Veteran has been diagnosed with various mental 
disabilities, including, major depressive disorder, anxiety 
disorder, not otherwise specified (NOS), and depressive 
disorder NOS, in addition to the previously diagnosed panic 
disorder without agoraphobia.

Here, taking into consideration the April 2009 Joint Motion 
for Remand (JMR), and the holding in Boggs, supra, the Board 
finds that the claim denied in September 1995 and the current 
claim to reopen entitlement to service connection for a 
psychiatric disability other than PTSD, are not based on 
entirely the same factual basis because the 1995 claim denied 
service connection for a nervous condition that had been 
diagnosed as panic disorder and dysthymia, while the medical 
evidence submitted in conjunction with the later, February 
2006 claim, contains evidence of newly diagnosed separate and 
distinct mental disabilities.  Therefore, the claim for the 
newly diagnosed entities must be re-characterized as an 
original claim for service connection for the newly diagnosed 
psychiatric conditions and adjudicated on the merits, rather 
than as a claim to reopen.  See Boggs, 520 F.3d at 1334-35.  
The claim to reopen as previously adjudicated by the RO 
relates only to the previously diagnosed dysthymia and panic 
disorder without agoraphobia.

As such, the implications of Boggs require the Board to 
remand the Veteran's claim to comply with due process 
requirements, including proper VCAA notice concerning a claim 
for service connection on the merits, in addition to 
complying with the requirement that the RO should consider 
the claim on the merits in the first instance, prior to 
adjudication by the Board.  As such, service connection for a 
psychiatric disorder other than PTSD is remanded for VCAA 
notice and for RO adjudication of the claim on the merits.  
The RO should address a claim to reopen only with respect to 
dysthymia and panic disorder without agoraphobia.

As for the PTSD claim, service connection for PTSD 
specifically requires (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where it is determined that 
the Veteran was engaged in combat with the enemy and the 
claimed stressor is related to such combat, the Veteran's lay 
testimony regarding the claimed stressor is accepted as 
conclusive as to its actual existence, absent clear and 
convincing evidence to the contrary and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  
However, where VA determines that the Veteran did not engage 
in combat with the enemy, the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Evidence denoting participation in combat 
can include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

The Veteran contends that his service on a Navy destroyer led 
to the development of his PTSD.  He noted that he was a 
boatswain's mate, which entailed moving the guns on the ship, 
and stated that he was involved with shore bombings and noted 
that he never knew what they hit.  He also described an 
occasion where the Vietcong were shooting over his head and 
he realized that his ship was within range of enemy fire.

Although the Veteran's DD Form 214 only noted that the 
Veteran received the National Defense Service Medal and the 
Vietnam Service Medal, an April 1995 document from the Bureau 
of Naval Personnel, Retired Records section, shows that the 
Veteran's was eligible for the Combat Action Ribbon.

The record contains several diagnoses of PTSD, but it does 
not contain a link, established by medical evidence, between 
current symptoms and an in-service stressor event.  
Specifically, no examiner has attributed the Veteran's PTSD 
to any specific in-service experience or even to military 
service in general, beyond a December 1994 examiner noting 
that the Veteran "probably" had PTSD due to the destroyer 
and guns.  In this opinion, Dr. L., of the Monroe clinic, 
department of psychiatry, provided an axis I diagnosis of 
PTSD, noting that between the destroyer, the guns, the 
noises, the nightmares, the flashbacks, and the sexual abuse 
by his brother, we "probably" have a diagnosis of PTSD.  In 
this case, although the examiner mentioned the Veteran's Navy 
ship, his statement was unclear as to whether a diagnosis of 
PTSD actually existed, and further, he did not specify a 
definite stressor incident related to the Veteran's putative 
combat experiences.   He did not offer any further 
explanation regarding the trauma the Veteran experienced 
aboard the Navy ship and why he believed the Veteran's PTSD 
was attributable to "the destroyer and guns"-i.e., his 
military service.

Further, other medical evidence includes an April 2003 VA 
examination where the examiner concluded that the Veteran did 
not have symptoms of PTSD related to military service, noting 
that the Veteran did not have intrusive thoughts, nightmares, 
episodes of reliving, or avoidant symptoms related to an in-
service event.  The examiner noted that although the Veteran 
did experience some PTSD symptoms, these were related to his 
sexual abuse as a child.  

Additionally, outpatient treatment records from private and 
VA clinics contain assessments of PTSD; however, the records 
do not mention the etiology of the Veteran's PTSD, and 
therefore do not provide a link between the Veteran's PTSD 
and an in-service stressor.  See progress notes from the 
Monroe Clinic dated from January 1995 through July 1999, 
which contain diagnoses of PTSD, residual type; Progress 
notes from the Shullsburg clinic dated from June 1997 through 
May 2002; Progress notes dated from June 2001 through October 
2003, containing diagnoses of PTSD; and outpatient treatment 
records dated from November 2003 through June 2005, 
containing a January 2004 entry again diagnosing the Veteran 
with chronic PTSD noting that he continued to experience 
daytime vigilance with some exaggerated startle, and noted 
that he can have nightmares and re-experiencing of memories 
(the report does not discuss what memories he re-experienced, 
i.e. whether these memories were related to service or not).  

As such, the Board finds that a remand is required to afford 
the Veteran a psychiatric examination to obtain a medical 
nexus opinion on whether the Veteran experiences PTSD due to 
an in-service stressful event.  The examiner should include a 
rationale for his opinion.  

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction (AOJ) for the following actions:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) are fully 
complied with and satisfied in accordance 
with 38 C.F.R. § 3.159 (2008).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Specifically, the AOJ must notify 
the claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
service connection claims on the merits; 
(2) that VA will seek to provide; and (3) 
that the claimant is expected to provide 
in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The AOJ should provide 
the Veteran with notification regarding 
the criteria for assigning disability 
ratings and for awarding an effective 
date.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

2.  Schedule the Veteran for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the Veteran in fact 
experiences PTSD as a consequence of a 
stressful event in service.  A 
psychiatrist should be asked to review 
the record, including the results of 
psychological testing, examine the 
Veteran, and provide an opinion as to 
whether the Veteran has PTSD related to 
any in-service experience.  The specific 
stressor(s) relied on to make any such 
diagnosis should be identified, and the 
examiner should provide a rationale for 
his opinion.  The examiner should also be 
asked to identify all other psychiatric 
diagnoses and provide an opinion as to 
the medical probabilities that each 
diagnosed disability is attributable to 
the Veteran's period of active military 
service.  Specific consideration should 
be given to anxiety disorder NOS, major 
depressive disorder, and depressive 
disorder NOS.  Finally, the examiner 
should be asked to say whether any 
currently diagnosed depression or 
depressive disorder is the same 
disability that was characterized as 
dysthymia at the May 1995 VA examination.  
The examiner should provide an 
explanation for his/her conclusions.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received, including that submitted by the 
Veteran's representative in May 2009.  In 
particular, the AOJ should consider the 
Veteran's claim for a psychiatric 
disability other than PTSD, dysthymia, or 
panic disorder without agoraphobia on the 
merits, rather than as a claim to reopen.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

